          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  NORTHERN DIVISION

MATTHEW RIVERA                                            PLAINTIFF
ADC #140789

v.                      No. 3:20-cv-53-DPM

HEATHER STEELE, Parole
Officer, Paragould Parole
Officer                                               DEFENDANT

                            JUDGMENT

     Rivera’s complaint is dismissed without prejudice.



                                     ________________________
                                     D.P. Marshall Jr.
                                     United States District Judge

                                      6 April 2020
